Citation Nr: 0620783	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1956.  His decorations and awards include a Purple 
Heart Medal and Combat Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals (the 
Board) from a November 1991 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in May 2004, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination in October 2005.  The 
findings included the following:

A.  The veteran was exposed to a combat-related traumatic 
event in Korea in which:

1)  The company commander, first sergeant, 
and company clerk were killed, the veteran 
was wounded, and his unit was under fire for 
several days; and
2)  He had feelings of hopelessness and 
horror.  

B.  Persistent reexperiencing of the traumatic event by 
recurrent distressing dreams of the event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness to include 
markedly diminished interest or participation in significant 
activities, "he said he has no friends, he stays at home 
alone," range of affect was constricted, and symptoms became 
worse when he watched war movies or when cherry bombs were 
exploded.  

D.  Persistent symptoms of increased arousal to include 
difficulty falling or staying asleep, irritability or 
outbursts of anger, and hypervigilance.  

The examiner stated that the veteran did not meet the DSM-IV 
criteria for PTSD because he did not reexperience the 
traumatic event and did not have avoidance of stimuli.  The 
Board notes the examination report note the veteran's mood 
was "claro."  

In addition, the examiner diagnoses schizophrenia.  The 
report notes that a medical opinion was not requested.  In 
the AOJ's September 2005 request for a VA examination, a 
nexus opinion as to any psychiatric diagnosis entered was 
specifically requested.  

Accordingly, the case is REMANDED for the following action:

The AOJ should return the claims file to 
the VA examiner who performed the October 
2005 VA examination, if available, 
otherwise another VA examiner.  The AOJ 
should request that the examiner reconcile 
his opinion with the findings contained in 
the report, specifically as to avoidance 
of stimuli and the reexperiencing of the 
traumatic event.  The AOJ should request 
that the examiner explain the meaning of 
"claro."  The AOJ should ensure that the 
September 2005 request has been satisfied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



